Citation Nr: 1823336	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, including service in the Republic of Vietnam from July 1967 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2012 the Veteran participated in an informal hearing before a decision review officer (DRO) at the RO.  A transcript of that hearing is of record.

In April 2014 the Veteran testified via videoconference at a hearing before a Veteran's Law Judge (VLJ).  A transcript of that hearing is of record.

The VLJ who conducted the April 2014 Board hearing is no longer available to participate in the decision on appeal.  In a January 2017 letter, the Veteran was notified that his case would be assigned to a different VLJ and offered the opportunity to present further testimony at a hearing before a different VLJ.  This letter advised the Veteran that the Board would proceed to adjudicate his claim without an additional hearing unless he requested an additional hearing within 30 days.  The Veteran made no reply; therefore, the Board will proceed accordingly.

In March 2015 and May 2017 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he is unable to work due to his service-connected coronary artery disease (CAD), status-post coronary artery bypass graft (CABG), and anxiety disabilities.  

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).

The Veteran has three service-connected disabilities: anxiety disorder, rated 30 percent disabling; CAD, status-post CABG rated 10 percent disabling; and surgical scars status-post CABG associated with CAD, rated as noncompensable.  His combined evaluation is 40 percent, as of November 7, 2008.  Thus, he does not meet the percentage requirements of 4.16(a).

Although the Veteran does not meet the schedular percentage requirements for TDIU, he is not prevented from receiving TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Although the Board cannot assign an extraschedular TDIU in the first instance, it is not precluded from specifically adjudicating whether to refer a case for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Here, the evidence of record indicates referral for extraschedular consideration is not warranted.

The claims file contains a favorable Social Security Administration (SSA) disability determination based on service-connected heart disease and nonservice-connected emphysema in 2007.  Notably, the Veteran requested withdrawal of his pending claim for service connection for coronary obstructive pulmonary disease with emphysema, and the Board dismissed the claim.  See May 2015 Board Decision.

In December 2008, the Veteran was sent a VA Form 21-8940 application for increased compensation because on unemployability.  To date, he has not completed and returned the form.  

In a September 2009 VA psychiatric examination report, an examiner concluded that the Veteran's psychiatric conditions caused transient or mild decrease work efficiency and ability to perform occupational tasks.

The Veteran was afforded VA ischemic heart disease examinations in August 2011 and April 2012.  Both examiners marked "no" that the Veteran's heart condition impacted his ability to work.  In March 2015, the Board remanded the TDIU claim for a VA addendum on the functional impact of the Veteran's CAD disability.  A new VA examination was scheduled in May 2016, but the Veteran failed to attend and did not show good cause.

At the April 2014 hearing, the Veteran reported that he last worked in a sales position at a police station.  His last full-time employment job was working as a signal truck driver.  He claimed that he could no longer work as a truck driver due to lack of energy attributed to his heart condition, but that he could perform yard work.  VA treatment records document that the Veteran previously worked as a foreman driving 18-wheelers.  See April 2012 VA Treatment Records.

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected CAD and anxiety disabilities do not render him unable to secure and follow a substantially gainful occupation.  The most probative evidence of record, the September 2009, August 2011 and April 2012 VA Examination Reports, do not demonstrate that the Veteran's service-connected disabilities would preclude him from being able to engage in substantially gainful employment.  Similarly, the record does not show that his scar residuals (evaluated as noncompensable) acting alone or in conjunction with his CAD and anxiety disabilities render him unable to secure or follow a substantially gainful occupation.  There are no contradictory opinions of record.  

However, the Court has held that the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence.

In light of the foregoing, it is clear that the Veteran has experienced impairment due to his service-connected CAD and anxiety disabilities.  However, by the assigned schedular ratings during the appeal period, the Veteran has been compensated for the symptomatology associated with each of his service-connected disabilities.  Thus, impairment of industrial capacity due to service-connected disabilities has already been taken into consideration via the disability ratings assigned.  The evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due to his service-connected disabilities.

As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, referral of the TDIU claim to the Director of Compensation Service for extra-schedular consideration is not warranted because the preponderance of evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


